DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuvajama et al. (RU2395360, hereinafter Kuvajama).
 	Regarding claim 1, Kuvajama discloses an apparatus comprising a measuring instrument 8 (See Fig. 6) configured to calculate translational forces generated in respective directions of orthogonal two axes in a plane orthogonal to an axis extending along a punching direction by the punch in forces generated at the time of punching a workpiece (See Pg. 7, lines 1 – 21, Pg. 9, lines 1 – 33, Pg. 10, lines 1 – 13).
 	Regarding claim 12, a measuring instrument 20 is configured to calculate translational forces generated in respective directions of orthogonal two axes in a plane orthogonal to an axis extending along a direction in which a shearing force works in forces generated at the time of shearing the workpiece (See Pg. 20, lines 10 -16).  
 	Regarding claim 13, the measuring instrument is a piezoelectric load sensor (See Pg. 10, lines 11 – 13).  
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 2 – 6 and 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuvajama in view of Kohler (2015/0185094, See IDS dated 2/17/20).  	Regarding claim 2, Kuvajama discloses an apparatus comprising a measuring instrument 8 (See Fig. 6) configured to calculate translational forces generated in respective directions of orthogonal two axes in a plane orthogonal to an axis extending along a punching direction by the punch in forces generated at the time of punching a workpiece (See Pg. 7, lines 1 – 21, Pg. 9, lines 1 – 33, Pg. 10, lines 1 – 13).
 	Kuvajama fails to disclose that the measuring instrument is further configured to calculate a moment about the axis extending along the punching direction. 	However, Kohler discloses an apparatus comprising piezoelectric measuring elements 4, 12 (See Fig. 4) that calculate moment components (See Pg. 3, Para. 0042).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kuvajama according to the teachings of Kohler for the purpose of, advantageously providing an improved measuring device since crosstalk caused by transverse forces Fxy acting upon the measuring element is reduced without noticeable loss of load carrying capacity (See Kohler, Pg. 1, Para. 0011). 	Regarding claim 3, in Kuvajama, at least three measuring instruments 8 are included, and the respective measuring instruments are arranged on the same plane orthogonal to the axis extending along the punching direction (See Fig. 22).  
 	Regarding claim 4, Kuvajama fails to disclose that one or more measuring instruments are respectively arranged at three areas within four areas divided by the orthogonal two axes on the plane when the plane is seen from the punching direction.    	However, in Kohler, one or more measuring instruments 7, 11 (See Fig. 3) are respectively arranged at three areas within four areas divided by the orthogonal two axes on the plane when the plane is seen from the punching direction.   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kuvajama according to the teachings of Kohler for the purpose of, advantageously providing an improved measuring device since crosstalk caused by transverse forces Fxy acting upon the measuring element is reduced without noticeable loss of load carrying capacity (See Kohler, Pg. 1, Para. 0011). 	Regarding claim 5, in Kuvajama, a die 7 having a shape corresponding to a punch 2 is provided (See Fig. 6) and a computing device (control means) 8 calculates movement distances of the die or the punch to respective directions of the orthogonal two axes, wherein the computing device calculates the movement distances based on the translational forces (See Pg. 7, lines 1 – 21 and Pg. 8, lines 1 – 14).  
 	Regarding claim 6, Kuvajama fails to disclose that the computing device further calculates a rotation angle about the axis of the die or the punch based on the moment about the axis.   	However, in Kohler, a computing device (evaluation device) further calculates a value based on the moment about the axis (See Pg. 3, Paras. 0041). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kuvajama according to the teachings of Kohler for the purpose of, advantageously providing an improved measuring device since crosstalk caused by transverse forces Fxy acting upon the measuring element is reduced without noticeable loss of load carrying capacity (See Kohler, Pg. 1, Para. 0011). 	Regarding claim 7, in Kuvajama, the measuring instruments are first processing resistance measuring instruments for calculating translational forces generated at the time of punching the workpiece (See Pg. 7, lines 1 – 21, Pg. 9, lines 1 – 33, Pg. 10, lines 1 – 13).
 	Kuvajama fails to disclose that a second processing resistance measuring instrument is configured to calculate a moment about the axis extending along the punching direction.    	However, Kohler discloses an apparatus comprising piezoelectric measuring elements 4, 12 (See Fig. 4) that calculate moment components (See Pg. 3, Para. 0042).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kuvajama according to the teachings of Kohler for the purpose of, advantageously providing an improved measuring device since crosstalk caused by transverse forces Fxy acting upon the measuring element is reduced without noticeable loss of load carrying capacity (See Kohler, Pg. 1, Para. 0011). 	Regarding claim 8, in Kuvajama, at least three first processing resistance measuring instruments 8 are provided, and the respective first processing resistance measuring instruments are arranged on the same plane orthogonal to the axis extending along the punching direction (See Fig. 22).  
 	Regarding claim 9, Kuvajama fails to disclose that one or more first processing resistance measuring instruments are respectively arranged at three areas within four areas divided by the orthogonal two axes on the plane when the plane is seen from the punching direction.  
 	However, in Kohler, one or more measuring instruments 7, 11 (See Fig. 3) are respectively arranged at three areas within four areas divided by the orthogonal two axes on the plane when the plane is seen from the punching direction.   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kuvajama according to the teachings of Kohler for the purpose of, advantageously providing an improved measuring device since crosstalk caused by transverse forces Fxy acting upon the measuring element is reduced without noticeable loss of load carrying capacity (See Kohler, Pg. 1, Para. 0011). 	Regarding claim 10, in Kuvajama, a die 7 having a shape corresponding to the punch 2 is provided and a computing device 9 calculates movement distances of the die or the punch to respective directions of the orthogonal two axes, wherein the computing device calculates the movement distances based on the translational forces calculated by the first processing resistance measuring instruments (See Pg. 7, lines 1 – 21 and Pg. 8, lines 1 – 14).    
 	Regarding claim 11, Kuvajama fails to disclose that the computing device further calculates a rotation angle about the axis of the die or the punch based on the moment about the axis calculated by the second processing resistance measuring instrument.   	However, in Kohler, a computing device (evaluation device) further calculates a value based on the moment about the axis (See Pg. 3, Paras. 0041). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kuvajama according to the teachings of Kohler for the purpose of, advantageously providing an improved measuring device since crosstalk caused by transverse forces Fxy acting upon the measuring element is reduced without noticeable loss of load carrying capacity (See Kohler, Pg. 1, Para. 0011).
  	                                               Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Takahashi (20210402454) discloses a puncher.
 	Matsuno (JP2008068302) discloses a punching device.
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/3/22